DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Election/Restrictions
Claims 1-26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 27-53, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments, see current Remarks filed on 01/10/2022, with respect to current claims 1-26 (now also applicable to claims 27-53) have been fully considered and are persuasive.  The previous 103 rejection has been withdrawn. 
The previous claim objections regarding claims 1, 10, 11, 17 and 21 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-26 have been considered and are now withdrawn as a result of the current claim amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

	Previously withdrawn claims 27-53 are now rejoined.


	Amend claim 1 to instead recite “into said filter memory of said at least one filter and generates said at least one pairing identification code in response thereto” on lines 23-25 for further clarity.

	Amended, dependent claim 11 recites “to be stored in memory and associated with” on line 2.
	Amend claim 11 to instead recite “to be stored in said filter memory and associated with” on line 2 for further clarity.

Allowable Subject Matter
Claims 1-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Rowland et al. (EP 3138817 A1) (hereinafter “Rowland”) and Astle et al. (U.S. 2006/0060512 A1) (hereinafter “Astle”) are considered the closest prior arts.  Specifically, Rowland teaches a fluid filtration security system (see FIG. 1, water filter system 10) (see paragraph 1 – “water filtration systems…having a memory for recording and communicating consumable status information and for providing authentication tags for use in conjunction with the appliance”) (see paragraph 3 – “a fluid filtration device for an appliance includes a water filter having a memory storage unit…”) (see paragraph 7 – “a method of authenticating a security purposes) and/or communicating information about a water filter to a user via a user interface…”) (see paragraph 14 – “reference numeral 10 generally refers to a water filter system…”), comprising:
a fluid handler having a housing (see FIG. 1, appliance 12 (refrigerator) or a first appliance 60 (refrigerator) inherently has a housing) (see paragraph 40 – “the first appliance control unit 16 can be positioned proximate a main control housing of the first appliance 60…”) having at least one filter receiving area (see FIG. 1, filter head assembly 14) for receiving at least one filter (see FIG. 1, water filter 18) with said at least one filter having a filter memory (see FIG. 1, a memory storage unit 20) (see paragraph 14 – “reference numeral 10 generally refers to a water filter system for an appliance 12.  The water filter system 10 can include a filter head assembly 14 disposed within a portion of the appliance 12…The water filter system 10 also includes a water filter 18 having a memory storage unit 20.  The water filter 18 can be selectively placed in communication with the first appliance control unit 16 to define a filter use state 22…”) (see paragraph 21 – “…initial installation of the water filter 18 into an appropriate first appliance 60”) (see paragraph 45 – “…the water filter 18 can be installed within the filter head assembly 14 of the appliance 12 to be in communication with the first appliance control unit 16”), said fluid handler having a fluid handler identification code associated therewith that is unique to said fluid handler (unique and proprietary encrypted passwords and/or proprietary microchip ID numbers and/or certification numbers and/or rolling serial numbers) (see paragraph 22 – “an initial authentication “hand shake” (pairing) that typically uses a combination of unique and proprietary encrypted passwords and/or proprietary microchip ID numbers…a secondary “hand shake” (pairing) between the first appliance control unit 16 and the memory storage unit 20 of the water filter 18 that also uses proprietary and encrypted certification numbers…memory…rolling serial numbers of the various matching water filters 18...and other security measures”), said fluid handler comprising a reader/writer for reading and writing information on said at least one filter (see paragraph 8 – “The system periodically reads and writes information to the water filter’s memory storage unit…”) (see paragraph 20 – “…a read-write counter disposed within the first appliance control unit 16 and/or the memory storage unit 20, combinations of the above…”), and said at least one filter having at least one filter identification code associated therewith (unique and proprietary encrypted passwords and/or proprietary microchip ID numbers and/or certification numbers and/or rolling serial numbers) (see paragraph 22 – “an initial authentication “hand shake” (pairing) that typically uses a combination of unique and proprietary encrypted passwords and/or proprietary microchip ID numbers…a secondary “hand shake” (pairing) between the first appliance control unit 16 and the memory storage unit 20 of the water filter 18 that also uses proprietary and encrypted certification numbers…memory…rolling serial numbers of the various matching water filters 18...and other security measures”) (see paragraph 24 – “The NFC tag on the filter typically combines an NFC Radio and an MCU (micro-control unit) on a single board to provide the NFC physical interface.  The NFC tag communicates wirelessly with the NFC module of the appliance.  The NFC module connects to…communicate to the Appliance Control Unit (ACU)’s and Human Machine Interface (HMI)’s.  The water filter NFC tag Antenna will generally be sized to match the NFC Module Printed Circuit 
a fluid treatment processor (see FIG. 1, first appliance control unit 16) (see paragraph 14 – “…and a first appliance control unit 16, which is typically a microprocessor based control, with memory conducting arithmetic/logic operations and driving input and output devices to respond to a program’s instructions.  It directs the operation of the other appliance units by providing timing and operational control signals”) for generating at least one pairing identification code (encryption code to further match (“hand shake”) and exchange information via a data transfer mechanism 28 (see FIG. 1)) in response to said fluid handler identification code and said at least one filter identification code (see paragraph 18 – “the initial start-up protocol 50 can be a set of encrypted instructions saved within the memory storage unit 20 of the water filter 18…The initial start-up protocol 50 is configured to be communicated to an appropriate first appliance control unit 16 when the water filter 18 is first installed into a first appliance 60.  The initial start-up protocol 50 communicates an authentication signal 62 to the first appliance control unit 16, where the first appliance control unit 16 decrypts the encrypted signal and compares the authentication signal 62 against an authentication identifier 64 saved within the first appliance control unit 16…must include the encryption code such that the information can be exchanged according to a “hand shake” (pairing)…between the memory storage unit 20 to the first appliance control unit 16”) (see paragraph 19 – “Once the authentication signal 62 and the authentication identifier 64 are decrypted, the authentication signal 62 and the authentication identifier 64 are in order to authenticate the water filter 18 as a licensed and/or compatible water filter 18 for use in connection with the appliance 12 that the water filter 18 is engaged with…various information…must match in order for the water filter 18 to be authenticated…a universal identifier containing a manufacturing ID…system certification number…model…serial number…for purposes of “hand shake” communications (pairing) between the memory storage unit 20 and the first appliance control unit 16”) (see paragraph 20 – “various software packet coding can be transferred between the first appliance control unit 16 and the memory storage unit 20”) (see paragraph 24 – “The NFC tag on the filter typically combines an NFC Radio and an MCU (micro-control unit) on a single board to provide the NFC physical interface.  The NFC tag communicates wirelessly with the NFC module of the appliance.  The NFC module connects to…communicate to the Appliance Control Unit (ACU)’s and Human Machine Interface (HMI)’s.  The water filter NFC tag Antenna will generally be sized to match the NFC Module Printed Circuit Board Antenna…and provide a read range…the NFC Tag will typically include…model number; serial number…”);
wherein said fluid treatment processor controls an operation of said fluid handler (see paragraph 29 – “Such modifications and notifications can include…a diminished flow rate of fluid through the water filter 18, deactivation of the water system of the appliance 12…activation of a warning signal 100 associated with the appliance 12 alerting the user…”) (see paragraph 40 – “the first appliance control unit 16 can be positioned proximate a main control housing of the first appliance 60…the main control unit controlling the various mechanical and electrical functions of the entire appliance 12”) (see paragraph 46 – “Once the water filter 18 is installed, it is determined whether the initial startup protocol 50 is present on the water filter 18…the fluid delivery system 122 is modified in some manner to slow or stop the flow of water and/or to activate a warning signal 100…”) and at least one of 
logs a filter effectiveness associated with said at least one filter (Examiner’s note:  Examiner is broadly interpreting “filter effectiveness” to include the percentage of use or percentage of remaining useful life of the filter and/or end-of-life data and/or water filter expiration information all stored in the memory storage unit 20 of the water filter 18) (see FIGS. 1-2, filter use state 22) (see paragraph 8 – “The system periodically reads and writes information…includes data…pieces of status or history information about the water filter to a user via a user interface:  the time period of use of the water filter; the volume of water that has flowed through the filter; the percentage of use or percentage of remaining useful life of the filter; the model of the filter; and the model of the appliance to which the filter was initially engaged”) (see paragraph 14 – “…to define a filter use state 22…further defined by a first potential fluid flow rate 24…a predetermined useful lifetime fluid filtration amount 26…a maximum flow rate…”) (see paragraph 20 – “Such status information can include…fluid flow rates…the amount of fluid…the volume of water…end-of-life data, water filter expiration information, and other similar status information”) (see paragraph 24 – “The NFC tag will typically include…time limit of use of the filter; water volume limit of use of the filter; an installation date of when the first was first installed into an appliance, a timer count that tracks time increments…the water volume used; the time percentage used; and the volume percentage use”) (see paragraph 28 – “…status information regarding use of the water filter 18 may be continually recorded and updated within the memory storage unit 20 to continually define and redefine the current status information of the water filter 18”), 
prevents a re-usage of said at least one filter if said at least one filter fails at least one predetermined filter usage criteria (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited limitation does not have to occur) (Examiner’s note:  Examiner is broadly interpreting “at least one predetermined filter usage criteria” to include remaining useful life of the filter 18, wherein the processor (appliance control unit 16) prevents usage and/or re-usage of the filter 18 if the filter 18 has already reached and/or exceeded its useful life) (see paragraph 21 – “Accordingly, the overwriting of the initial start-up protocol 50 can prevent use of a single filter within multiple appliances 12, where a filter may be attempted to be reused beyond the useful life of the water filter 18”) (see paragraph 22 – “…the use of the initial start-up protocol 50 can also be implemented to prevent use of nonconforming water filters 80 within a particular appliance 12”) (see paragraph 27 – “…computer code can be included to prevent a second operation of the initial start-up protocol 50…an attempt to install the same water filter 18 into a second appliance 90 can result in the operation of a non-authentication protocol 52, such that the water filter 18 cannot be authorized…”) (see paragraph 30 – “…implemented to prevent unauthorized recycling of used water filters 18 that have been at least partially used in a first appliance 60, and can also prevent unauthorized counterfeiting of water filters 18 that may not conform to the requirements necessary (criteria) for use in a particular appliance 12”) (see paragraph 34 – “…the expired status of the water filter prevent and/or deter use of the water filter 18 beyond the effective life of the filtration media 130 disposed within the water filter 18…that the filtration media 130 has reached or substantially reached its life cycle and should be replaced with a replacement water filter 140”), 
or (Examiner’s note:  this claim limitation is in an alternative form and as a result, the recited limitation does not have to occur) prevents use of said at least one filter if a usage time of said at least one filter exceeds a predetermined usage time (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited limitation does not have to occur) (Examiner’s note:  Examiner is broadly interpreting “usage time” to include useful life and/or end-of-life data) (see paragraph 20 – “Such status information can include…fluid flow rates…the amount of fluid…the volume of water…end-of-life data, water filter expiration information, and other similar status information”) (see paragraph 22 – “…the end of the filter’s life based on estimated life, which is derived from usage time or totaled flow count”) (see paragraph 24 – “The NFC tag will typically include…time limit of use of the filter; water volume limit of use of the filter; an installation date of when the first was first installed into an appliance, a timer count that tracks time increments…the water volume used; the time percentage used; and the volume percentage use”) (see paragraph 31 – “This changed fluid flow or other communication to the user of the appliance 12 would indicate to the user that the water filter 18 has exceeded or is about to exceed its effective useful life”) (see paragraph 33 – “…other various mechanisms that can alter the amount of water delivered…during the notification state such that substantially all of the effective useful life of the water filter 18 has passed”) (see paragraph 34 – “…the expired status of the water filter 18 being in the notification state 36 may be saved within the memory storage unit 20 of the water filter 18…The use of the notification state 36 can prevent and/or deter use of the water filter 18 beyond the effective life of the filtration media 130 disposed within the water filter 18…that the filtration media 130 has reached or substantially reached its life cycle and should be replaced with a replacement water filter 140”) (see paragraph 35 – “…once the water filter 18 has reached the notification state 36, and substantially all of the useful life of the water filter 18 has been reached or exceeded…”), 
or (Examiner’s note:  this claim limitation is in an alternative form and as a result, the recited limitation does not have to occur) if said fluid handler identification code of said at least one pairing identification code does not match said fluid handler identification code for said fluid handler (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited limitation does not have to occur) (see paragraph 29 – “A nonconforming water filter 80 may be one that has an improper protocol, tag or other signal that does not match the information stored in the first appliance control unit 16”) (see paragraph 47 – “…the first appliance control unit 16 receives and decrypts the data and compares the data for authorization purposes.  If there is no match, the non-authorization protocol 52 is run.  If a match is found…”);
	wherein said fluid treatment processor causes said fluid handler identification code that is unique to said fluid handler to be written to said at least one filter using said reader/writer (see paragraph 8 – “The system periodically reads and writes information to the water filter’s memory storage unit…”) (see paragraph 20 – “…a read-write counter disposed within the first appliance control unit 16 and/or the memory storage unit 20, combinations of the above…”) and said fluid treatment processor permanently records said fluid handler identification code into said filter memory of said at least one filter and generates said at least one fluid handler pairing code (encryption code to further match (“hand shake”) and exchange information via a data transfer mechanism 28 (see FIG. 1)) in response thereto in order to permanently pair said at least one filter to said fluid handler (permanently read and write (pair) a filter to a fluid handler via codes to further prevent a re-usage of the same filter or prevent any incorrect filters from being inserted into the fluid handler) (see paragraph 18 – “the initial start-up protocol 50 can be a set of encrypted instructions saved within the memory storage unit 20 of the water filter 18…The initial start-up protocol 50 is configured to be communicated to an appropriate first appliance control unit 16 when the water filter 18 is first installed into a first appliance 60.  The initial start-up protocol 50 communicates an authentication signal 62 to the first appliance control unit 16, where the first appliance control unit 16 decrypts the encrypted signal and compares the authentication signal 62 against an authentication identifier 64 saved within the first appliance control unit 16…must include the encryption code such that the information can be exchanged according to a “hand shake” (pairing)…between the memory storage unit 20 to the first appliance control unit 16”) (see paragraph 19 – “Once the authentication signal 62 and the authentication identifier 64 are decrypted, the authentication signal 62 and the authentication identifier 64 are compared, typically within and/or by the appliance control unit 16, in order to authenticate the water filter 18 as a licensed and/or compatible water filter 18 for use in connection with the appliance 12 that the water filter 18 is engaged with…various information…must match in order for the water filter 18 to be authenticated…a universal identifier containing a manufacturing ID…system certification number…model…serial number…for purposes of “hand shake” communications (pairing) between the memory storage unit 20 and the first appliance control unit 16”) (see paragraph 21 – “Accordingly, the overwriting of the initial start-up protocol 50 can prevent use of a single filter within multiple appliances 12, where a filter may be attempted to be reused beyond the useful life of the water filter 18”) (see paragraph 22 – “…the use of the initial start-up protocol 50 can also be implemented to prevent use of nonconforming water filters 80 within a particular appliance 12”) (see paragraph 27 – “…computer code can be included to prevent a second operation of the initial start-up protocol 50…an attempt to install the same water filter 18 into a second appliance 90 can result in the operation of a non-authentication protocol 52, such that the water filter 18 cannot be authorized…”) (see paragraph 28 – “…status information regarding use of the water filter 18 may be continually recorded and updated within the memory storage unit 20 to continually define and redefine the current status information of the water filter 18”), said reader/writer of said fluid handler being adapted to read said at least one filter identification code that is unique to said at least one filter (see paragraph 8 – “The system periodically reads and writes information to the water filter’s memory storage unit…”) (see paragraph 20 – “…a read-write counter disposed within the first appliance control unit 16 and/or the memory storage unit 20, combinations of the above…”),
a fluid handler memory associated with said fluid handler (see paragraph 14 – “…a first appliance control unit 16, which is typically a microprocessor based control, with memory conducting arithmetic/logic operations and driving input and output devices to respond to a program’s instructions…providing timing and operational control signals…”);
	wherein if said fluid treatment processor determines that said fluid handler identification code for said fluid handler is not either part of said at least one pairing identification code or not permanently written to said filter memory of said at least one filter when said at least one filter is situated in said at least one filter receiving area (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited limitation does not have to occur) (Examiner’s note:  Examiner is broadly interpreting ‘is not either part of…or not permanently written to…’ to include when a new filter is first installed into the fluid handler (appliance) and an initial start-up protocol is required for authentication purposes) (see paragraph 18 – “the initial start-up protocol 50 can be a set of encrypted instructions saved within the memory storage unit 20 of the water filter 18…The initial start-up protocol 50 is configured to be communicated to an appropriate first appliance control unit 16 when the water filter 18 is first installed into a first appliance 60.  The initial start-up protocol 50 communicates an authentication signal 62 to the first appliance control unit 16, where the first appliance control unit 16 decrypts the encrypted signal and compares the authentication signal 62 against an authentication identifier 64 saved within the first appliance control unit encryption code such that the information can be exchanged according to a “hand shake” (pairing)…between the memory storage unit 20 to the first appliance control unit 16”) (see paragraph 19 – “Once the authentication signal 62 and the authentication identifier 64 are decrypted, the authentication signal 62 and the authentication identifier 64 are compared, typically within and/or by the appliance control unit 16, in order to authenticate the water filter 18 as a licensed and/or compatible water filter 18 for use in connection with the appliance 12 that the water filter 18 is engaged with…various information…must match in order for the water filter 18 to be authenticated…a universal identifier containing a manufacturing ID…system certification number…model…serial number…for purposes of “hand shake” communications (pairing) between the memory storage unit 20 and the first appliance control unit 16”), then said fluid treatment processor causes the reader/writer to permanently write said fluid handler identification code associated with said fluid handler to said filter memory of said at least one filter and reads said at least one filter identification code (permanently read and write (pair) a filter to a fluid handler via codes to further prevent a re-usage of the same filter or prevent any incorrect filters from being inserted into the fluid handler) (see paragraph 8 – “The system periodically reads and writes information to the water filter’s memory storage unit…”) (see paragraph 20 – “…a read-write counter disposed within the first appliance control unit 16 and/or the memory storage unit 20, combinations of the above…”) (see paragraph 21 – “Accordingly, the overwriting of the initial start-up protocol 50 can prevent use of a single filter within multiple appliances 12, where a filter may be attempted to be reused beyond the useful life of the water filter 18”) (see paragraph 22 – “…the use prevent use of nonconforming water filters 80 within a particular appliance 12”) (see paragraph 27 – “…computer code can be included to prevent a second operation of the initial start-up protocol 50…an attempt to install the same water filter 18 into a second appliance 90 can result in the operation of a non-authentication protocol 52, such that the water filter 18 cannot be authorized…”) and performance data comprising at least one of a maximum filter usage time, preprogrammed lifespan or maximum filter usage code using said reader/writer (see paragraph 8 – “The system periodically reads and writes information…includes data…pieces of status or history information about the water filter to a user via a user interface:  the time period of use of the water filter; the volume of water that has flowed through the filter; the percentage of use or percentage of remaining useful life of the filter; the model of the filter; and the model of the appliance to which the filter was initially engaged”) (see paragraph 14 – “…to define a filter use state 22…further defined by a first potential fluid flow rate 24…a predetermined useful lifetime fluid filtration amount 26…a maximum flow rate…”) (see paragraph 20 – “Such status information can include…fluid flow rates…the amount of fluid…the volume of water…end-of-life data, water filter expiration information, and other similar status information”);
	wherein said fluid treatment processor reads said fluid handler identification code from said at least one filter when said at least one filter is received in said filter receiving area (see paragraph 8 – “The system periodically reads and writes information to the water filter’s memory storage unit…”) (see paragraph 20 – “…a read-write counter disposed within the first appliance control unit 16 and/or the memory storage unit the initial start-up protocol 50 can be a set of encrypted instructions saved within the memory storage unit 20 of the water filter 18…The initial start-up protocol 50 is configured to be communicated to an appropriate first appliance control unit 16 when the water filter 18 is first installed into a first appliance 60.  The initial start-up protocol 50 communicates an authentication signal 62 to the first appliance control unit 16, where the first appliance control unit 16 decrypts the encrypted signal and compares (verifies/matches) the authentication signal 62 against an authentication identifier 64 saved within the first appliance control unit 16…must include the encryption code such that the information can be exchanged according to a “hand shake” (pairing)…between the memory storage unit 20 to the first appliance control unit 16”) (see paragraph 19 – “Once the authentication signal 62 and the authentication identifier 64 are decrypted, the authentication signal 62 and the authentication identifier 64 are compared, typically within and/or by the appliance control unit 16, in order to authenticate the water filter 18 as a licensed and/or compatible water filter 18 for use in connection with the appliance 12 that the water filter 18 is engaged with…various information…must match in order for the water filter 18 to be authenticated…a universal identifier containing a manufacturing ID…system purposes of “hand shake” communications (pairing) between the memory storage unit 20 and the first appliance control unit 16”) (see paragraph 22 – “an initial authentication “hand shake” (pairing) that typically uses a combination of unique and proprietary encrypted passwords and/or proprietary microchip ID numbers…a secondary “hand shake” (pairing) between the first appliance control unit 16 and the memory storage unit 20 of the water filter 18 that also uses proprietary and encrypted certification numbers…memory…rolling serial numbers of the various matching water filters 18...and other security measures”) (see paragraph 47 regarding a match is found); and
	wherein if said fluid handler identification code read from said at least one filter is not verified (Examiner’s note:  this claim limitation is in a conditional form and as a result, the recited limitation does not have to occur) (see paragraph 29 – “A nonconforming water filter 80 may be one that has an improper protocol, tag or other signal that does not match the information stored in the first appliance control unit 16”) (see paragraph 47 – “…the first appliance control unit 16 receives and decrypts the data and compares the data for authorization purposes.  If there is no match, the non-authorization protocol 52 is run.  If a match is found…”), then said fluid treatment processor causes the fluid handler operation to be interrupted and/or prevents said fluid handler from operating, thereby preventing said at least one filter from being used in either said fluid handler or any subsequent fluid handler (see paragraph 21 – “…can prevent use of a single filter within multiple appliances 12, where a filter may be attempted to be reused beyond the useful life of the water filter 18…”) (see paragraph 29 – “…deactivation of the water system of the appliance 12 such that water cannot be delivered through the water filter 18, activation of a warning signal 100 associated with the appliance 12 alerting the user that the filter trying to be used is a non-conforming water filter…”).
Astle further teaches a system (see Astle FIG. 1) for monitoring the performance of fluid treatment cartridges/filters including an electronic monitoring device 12, a fluid treatment cartridge/filter 14, and data storage means, wherein information/data is stored/retrieved/compared against/looked up/verified from a lookup table and/or a library (database) of stored data/values (see Astle paragraph 9 – “…the data storing means of the cartridge is a dynamic data storage…retrieve cartridge performance set points from a lookup table.”) (see Astle paragraph 51) (see Astle paragraph 68 – “…causes the monitoring device to access stored cartridge performance set points…from a library of stored set points…into memory incorporated into the monitoring device…”) (see Astle paragraph 70).
However, the combination does not explicitly teach a system for decontaminating or treating air in an environment, said fluid handler having a blower that causes air flow in said fluid handler in order to treat the air to facilitate reducing or eliminating airborne contaminants, bacteria or pathogens in the air as it passes through said fluid handler, wherein said environment comprises at least one indoor room, said blower in said fluid handler causing at least some contaminated air in said environment to enter into said fluid handler in order to treat said contaminated air, wherein at least a portion of said contaminated air passes through said at least one filter so that said at least one filter may collect at least some of said contamination when said fluid handler is active and so that said fluid handler may deliver decontaminated or treated air into said environment, 
Corresponding dependent claims 2-26 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Similar analysis applies to now amended, independent claim 27.
Similar analysis applies to now amended, independent claim 28.
Corresponding dependent claims 29-32 further limit the subject matter of independent claim 28, and thus are also allowable at least for the same reasons as independent claim 28.
Similar analysis applies to now amended, independent claim 33.
Corresponding dependent claims 34-40 further limit the subject matter of independent claim 33, and thus are also allowable at least for the same reasons as independent claim 33.
Similar analysis applies to now amended, independent claim 41.
Corresponding dependent claims 42-47 and 49-51 further limit the subject matter of independent claim 41, and thus are also allowable at least for the same reasons as independent claim 41.
Similar analysis applies to now amended, independent claim 48.
Similar analysis applies to now amended, independent claim 52.
Similar analysis applies to now amended, independent claim 53.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773